Per Curiam:

The principles upon which the district court decided this case are so well settled and so easy of application that, a formal opinion restating and further elucidating them is unnecessary. The defendant superseded his first answer by an entirely new one, in which he did nothing but defend. He asked for no affirmative relief whatever, but confined himself strictly to resisting judgment against him. The plaintiff’s tax title was based upon defective proceedings. He could not quiet that title; *799against the defendant without the aid of the statute of limitations, and he could not use the statute of limitations affirmatively to make out his cause of action. He did not seek to compel the defendant to redeem from the mortgage pleaded or be barred from redeeming, and until he does this, or the defendant moves aggressively, there can be occasion for adjudicating the mortgage lien or tax lien or claim for improvements. The plaintiff is left in possession, just as he desired to be, and can not be ousted until his rights in respect to the several matters mentioned are protected.
The judgment of the district court is affirmed.